EXHIBIT EXECUTION COPY AMENDMENT NO.1 AND WAIVER NO. 1 AMENDMENT NO.1 AND WAIVER NO. 1 (this “Amendment and Waiver”), dated as of August 18, 2009, to and under the First Amended and Restated Credit Agreement, dated as of June 2, 2006, among CLECO POWER LLC. (the “Borrower”), the LENDERS party thereto, JPMORGAN CHASE BANK, N.A. and WESTLB AG, NEW YORK BRANCH, as Syndication Agents, KEYBANK NATIONAL ASSOCIATION, UNION BANK OF CALIFORNIA, N.A., CALYON, NEW YORK BRANCH and COBANK, ACB, as Documentation Agents and THE BANK OF NEW YORK MELLON (formerly The Bank of New York), as Administrative Agent, (as amended, supplemented or otherwise modified, the “Credit Agreement”). RECITALS A.Capitalized terms used herein that are defined in the Credit Agreement shall have the same meanings as therein defined. B.Pursuant to Section 4.10 of the Credit Agreement, the Borrower represents and warrants, among other things, that the present value of all accumulated benefit obligations under each Plan (based on the assumptions used for purposes of Statement of Financial Accounting Standards No. 87) did not, as of the date of the most recent audited financial statements reflecting such amounts, exceed by more than $10,000,000 the fair market value of the assets of such Plan, and that the present value of all accumulated benefit obligations of all underfunded Plans (based on the assumptions used for purposes of Statement of Financial Accounting Standards No. 87) did not, as of the date of the most recent audited financial statements reflecting such amounts, exceed by more than $10,000,000 the fair market value of the assets of such underfunded Plans (the “Section 4.10 Representation”).The Section 4.10 Representation is made at the time of each Credit Event, in each Compliance Certificate and upon the occurrence of each Storm Recovery Asset Sale (each a “Section 4.10 Representation Event”). C.As at December 31, 2008, the present value of all accumulated benefit obligations under all Plans exceeded the fair market value of the assets of such Plans by approximately $61,400,000.During the period from December 31, 2008 to date, there have been several Section 4.10 Representation Events and the
